DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections
The objections to claim 24 for minor informalities are hereby withdrawn in view of the claim amendments filed on Dec. 23, 2020.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2007/0157323; published: Jul. 5, 2007; of record), in view of Black et al. (US 2011/0072711; published: Mar. 31, 2011; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Carlson et al. teach that attractants, dispensers and/or lures are useful in combination with traps (limitation of instant claim 22; [0080]).  An effective trapping 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Carlson et al. do not teach wherein the vapor blend specifically comprises acetic acid and one or more compounds of formula I wherein R is selected from the group consisting of –CN (i.e., phenylacetonitrile) and -NC, as required by instant claim 22.  However, this deficiency is cured by Black et al.
Black et al. teach an ampoule for the storage and dispersion of organic chemicals useful as attractants formulated in a highly volatile liquid (Abstract).  Black et al. teach attractants such as acetic acid and phenylacetonitrile depending on the insect(s).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (attractants of Carlson et al. with attractants such as acetic acid and phenylacetonitrile taught by Black 
	With regards to instant claims 23-25, since it comprises the system taught by the prior art comprises the same compounds and trapping device, the product taught by the prior art et al. must necessarily be capable of detecting, surveying, monitoring and/or controlling Lepidopterous insects.  Furthermore, the effect of the dispenser and trapping device (e.g., detecting, surveying, monitoring and/or controlling Lepidopterous insects), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Carlson et al. in view of Black et al. teach a product comprising the claimed dispenser containing the claimed compounds and a trapping device; they teach that such compounds are used as attractants for various species of insects and are suitable in attractant composition.  Therefore, in view of MPEP §2112, claiming a new use for such known composition (e.g., specifically, detecting, surveying, monitoring and/or controlling Lepidopterous insects (and specifically families or species of Lepidopterous insects), which is inherently present in the prior art, does not necessarily make the claim patentable.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Examiner’s note: as indicted in the above rejection, the Examiner is solely relying on the rationale of substituting equivalents, each of which is taught by the prior art to be useful for the same purpose. Arguments against different rationales will not be addressed in this section.
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that there is no indication in Carlson that components (A) and (B) are for attracting more than one species of insect based on different tropisms for components (A) and (B) (Remarks: p. 8-9).
This is not found persuasive. As indicted in the above rejection, the Examiner is solely relying on the rationale of substituting equivalents, each of which is taught by the prior art to be useful for the same purpose. Attention is directed to MPEP §2144.06-II to show why such 103 rejection is proper.
Applicants argue that the present inventor has surprisingly discovered that a vapor blend of acetic acid and one or more compounds of formula I (e.g., benzonitrile) synergistically attracts lepidopterous insects (Remarks: p. 12-14).  Attention is directed to Examples 1, 2 and 6.
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) It is not clear from the test data provided in the specification that there is a synergistic effect.  Specifically, when viewing the data in the Figures that correlate to the Examples, it is hard to know if there is a significant difference between the effect 
The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

Examiner’s note: with regards to statistical significance, the specification states “Treatments labelled with the same case letters are not significantly different (P > 0.05).”  However, this does not make the figures clear.  For example, in Figure 1, the male mean number of adults caught per trap with the benzyl nitrile treatment is approximately 1.75 +/- 1 and has been labelled as “a”, whereas the Female mean number of adults caught per trap with the benzyl nitrile treatment is approximately 0.5 +/- 0.5 and has been labelled as “A”.  Furthermore, the blank (assumed control) is about 0.25 +/- 0.25 and is labelled “a”.  Does this mean that there is no statistical difference between the blank control and the male mean number with benzyl nitrile treatment, whereas there is a significant difference (P<0.05) between the closer values of the blank control and the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617